Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 1 of 12 Page ID #525

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RACHEL S.,                                         )
    as Next Friend of J.D.S., a Minor,1                )
                                                       )
                         Plaintiff,                    )
                                                       )   Civil No. 20-cv-176-MAB
    vs.                                                )
                                                       )
    COMMISSIONER of SOCIAL SECURITY,                   )
                                                       )
                         Defendant.                    )

                                 MEMORANDUM and ORDER

BEATTY, Magistrate Judge:

          In accordance with 42 U.S.C. § 405(g), Plaintiff, on behalf of her minor son J.D.S.,

seeks judicial review of the final agency decision denying J.D.S.’ application for

Supplemental Security Income (SSI) Benefits pursuant to 42 U.S.C. § 423. 2

                                        Procedural History

          Plaintiff applied for SSI on behalf of J.D.S. in March 2017, alleging a disability onset

date of March 23, 2017. After holding an evidentiary hearing, an ALJ denied the

application in January 2019. (Tr. 13-26). The Appeals Council denied Plaintiff’s request

for review, making the ALJ’s decision the final agency decision subject to judicial review.

Plaintiff exhausted administrative remedies and filed a timely complaint with this Court.



1Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns. See Fed.
R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to
28 U.S.C. §636(c) (See, Doc. 17).


                                                   1
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 2 of 12 Page ID #526
                         Issues Raised by Plaintiff

      Plaintiff raises the following issues:

      1.     The ALJ failed to properly evaluate whether J.D.S. met the criteria of Listing
             112.11.

      2.     The ALJ failed to properly evaluate whether J.D.S. functionally equals any
             of the Listings.

                              Applicable Legal Standards

1.    Childhood Disability

      A child under the age of 18 is considered disabled if he or she has a medically

determinable physical or mental impairment “which results in marked and severe

functional limitations” and which has lasted or is expected to last for more than 12

months. 42 U.S.C. §1382c(a)(3)(C)(i). A physical or mental impairment is “an impairment

that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42

U.S.C. §1382c(a)(3)(D).

      The ALJ follows a three-step sequential analysis which is set forth in 20 C.F.R.

§416.924:

      1.     Is the child claimant engaged in substantial gainful activity? If so, he is
             not disabled.

      2.     Does the child have an impairment or combination of impairments that is
             “severe?” If not, he is not disabled.

      3.     Does the impairment or combination of impairments meet, medically
             equal, or functionally equal the severity of a listed impairment? If not, he is
             not disabled.

      At step two, an impairment is not “severe” if it is a slight abnormality or a


                                               2
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 3 of 12 Page ID #527
combination of slight abnormalities that cause no more than minimal functional

limitations. 20 C.F.R. §416.924(c).

       The listed impairments for children are located at 20 C.F.R. Part 404, Subpart P,

Appendix 1, Part B. At step three, in order to determine whether the child’s impairments

functionally equal a listing, the agency considers how the child functions in six domains:

       (1)    acquiring and using information;

       (2)    attending and completing tasks;

       (3)    interacting and relating with others;

       (4)    moving about and manipulating objects;

       (5)    caring for himself; and

       (6)    health and physical well-being.

20 C.F.R. § 416.926a(b)(1).

       The child is at listing-level severity where he has marked limitation in two

domains of functioning, or extreme limitation in one domain. 20 C.F.R. §416.926a(d). A

marked limitation is one which “seriously” interferes with the child’s functioning, while

an extreme limitation “very seriously” interferes with the child’s functioning. 20 C.F.R.

§416.926a(e)(2) & (3). In assessing the severity of a child’s impairments, the ALJ considers,

among other factors, his functioning in school and the effects of medication and

treatment. 20 C.F.R. §§ 416.924a(b)(9), 416.926a(e)(2).

2.     Judicial Review

       It is important to recognize that the scope of judicial review is limited. “The

findings of the Commissioner of Social Security as to any fact, if supported by substantial


                                             3
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 4 of 12 Page ID #528
evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Accordingly, this Court is not tasked

with determining whether or not J.D.S. was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether any

errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

The Supreme Court defines substantial evidence as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

          In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ. Burmester v.

Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However, while judicial review is deferential,

it is not abject; this Court does not act as a rubber stamp for the Commissioner. See Parker

v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases cited therein.

                                         The Decision of the ALJ

          The ALJ followed the three-step analytical framework described above. He

determined that J.D.S. had not worked at the level of substantial gainful activity since the

application date. He was born in 2011 and was a preschooler when the application was

filed. He was a school-age child at the time of the ALJ’s decision. 3 The ALJ found that

Plaintiff had one severe impairment, attention deficit hyperactive disorder (ADHD). This

impairment did not meet or medically equal a listed impairment. He further determined

that this impairment did not functionally equal a listing.



3
    A school-age child is between 6 and 12 years old. 20 C.F.R. § 416.926a(g)(2)(iv).
                                                        4
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 5 of 12 Page ID #529
      With regard to the six domains of functioning, he found that J.D.S. had less than

marked limitations in two areas, that is, in acquiring and using information and in

attending and completing tasks. He found that J.D.S. had no limitation in the other four

areas. Therefore, the ALJ concluded that he was not disabled. (Tr. 13-26).

                              The Evidentiary Record

       The Court has reviewed and considered the entire evidentiary record in preparing

this Memorandum and Order. The following summary of the record is directed to the

points raised by Plaintiff.

       1.     Evidentiary Hearing

       J.D.S. appeared at the hearing in December 2018 with his mother (Plaintiff) and an

attorney. (Tr. 33).

       J.D.S. was seven years old and was in the second grade. (Tr. 35).

       Plaintiff testified that J.D.S. had an I.E.P. (Individual Education Plan). He was

taken out of class for certain subjects for one-on-one help. He always put his hands on

other children. He usually got Cs and Ds. He did not do his homework unless someone

was right there with him. He “just runs, runs, runs, runs.” He never sat down and just

kept going and going. He acted like he could not bathe himself and his mother had to

help him get dressed because he became frustrated. (Tr. 41-42).

       J.D.S. took a generic form of Concerta in the morning. His teachers had not told

his mother that the medicine did not work, but by the time he got home from school, it

was like the medicine had worn off. (Tr. 43-44).

       2.     School Records


                                            5
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 6 of 12 Page ID #530
      J.D.S. was in regular education classes in kindergarten, although he was “well-

below” grade level in reading and math. (Tr. 294-295).

          In July 2011, a first-grade teacher completed an ADHD Diagnostic Teacher Rating

Scale. The most severe rating on the scale is “very often.” The form instructs the teacher

to consider the rating in the context of what is age appropriate for the child. The teacher

rated J.D.S. as “very often” in a number of areas, including fails to give attention to details

or makes careless mistakes in schoolwork; has difficulty sustaining attention to tasks or

activities; does not follow through on instruction and fails to finish schoolwork; has

difficulty organizing tasks and activities; loses things necessary for tasks or activities; is

easily distracted by extraneous stimuli; is forgetful in daily activities; fidgets with hands

or feet or squirms in seat; and interrupts or intrudes on others. She rated him as “often”

in leaves seat when remaining in seat is expected; is on the go or acts as though driven

by a motor; initiates physical fights; is physically cruel to others. (Tr. 220-221).

          In September 2017, the first-grade teacher wrote a letter to J.D.S.’ doctor stating

that the child loved to be with his peers, but he was “often overly excited and someone

gets hurt.” The child had “frequent” problems on the playground, including “hands-on,

cutting in line, pushing & name-calling.” Unstructured situations were more of a

challenge than classroom situations. He was not a malicious child, but he “can be very

impulsive at times & forgets how to treat his friends.” (Tr. 218).

          At a Section 504 Conference in February 2018, it was noted that J.D.S. was making

slow academic progress. 4 He had “well below average” reading and math composite



4
    Section 504 is a reference to Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.
                                                         6
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 7 of 12 Page ID #531
scores. His teacher’s biggest concern was “lack of attention & focus as he is often off-task,

impulsive, makes careless mistakes, & needs frequent repetition of directions.” (Tr. 238-

239). That same month, a teacher noted that he was “very much” (the most severe

category offered on the form) affected by behaviors such as constantly fidgeting; restless

or overactive; excitable/impulsive; inattentive/easily distracted; short attention span;

and disturbs other children. She noted this was a small group instruction situation with

only three children. (Tr. 240).

       Teachers sent home weekly behavioral reports to parents. Their reports stated that

J.D.S. was “hands-on” to others; off-task; hurt other kids at recess; jumped on others’

back;, pushed, spit, and cut in line at recess; called people names; laughed at others when

they made mistakes; and was off-task during a reading test. (Tr. 245-255).

       J.D.S.’ report card for first grade (2017-2018 school year) is located at Tr. 311-312.

The school used a three-level grading system. 1 was “needs to improve to meet the

standard.” 2 was “progressing toward the standard.” 3 was “consistently meets the

standard.” For all four quarters, J.D.S. was graded at 3 in science, social studies, physical

education, music, and art. However, he received mostly 1s and 2s in the foundational

skills of language arts, as well as the areas of informational text/literature, speaking and

listening, and grammar and writing. He received 1s, 2s, and 3s in the areas under

mathematics. In the area of work habits and social skills, he was graded at 1 every quarter

in “works and plays cooperatively” and “organizes materials.” He was graded at 1 in the

last three quarters in stays on task during instruction, and controls body and voice. He

was graded at 2 every quarter in listens and follows directions. (Tr. 311-312).


                                              7
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 8 of 12 Page ID #532
      In October 2018, when J.D.S. was in the second grade, an IEP conference was held.

(Tr. 377-378). It was determined that J.D.S. was eligible for special education services

based on a learning disability and health impairment (ADHD). His performance was

“significantly discrepant” in basic reading and reading fluency. Under social/emotional

status, the report stated that J.D.S. had difficulty with focus and completing assignments.

He needed constant redirection, even in a small group. He was attention-seeking. In

social situations, when not under direct adult supervision, he “often shows a lack of self-

regulation and self-control.” He did not begin or complete assignments without one-to-

one support. He was approved for 450 minutes per week of special education services in

Language Arts outside the regular classroom. (Tr. 422-430).

       3.     Medical Records

       J.D.S. was born in July 2011. In March 2017, Dr. Bay noted he was having

“significant school difficulties with staying in his seat and doing his work. The doctor

had received a “Conner assessment” from school. He diagnosed J.D.S. with ADHD and

prescribed Adderall. (Tr. 284-286).

       Because J.D.S. was continuing to have issues with behavior in school, Dr. Bay

changed his medication to Concerta in December 2017. He was to be seen by a

psychiatrist. (Tr. 366-368).

       Dr. Loynd, a psychiatrist, saw J.D.S. in February 2018. She noted that J.D.S. had a

“504 plan” but interventions had not improved his reading and math levels. During the

exam, J.D.S. was hyperactive and impulsive, and crawled under the doctor’s table. His

mother reported that he had made threats to peers to stab them with scissors; would kick,


                                            8
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 9 of 12 Page ID #533
bite, and pinch people; and wrote on a teacher’s shirt while the teacher was helping

someone else. The doctor increased the dosage of Concerta. (Tr. 361-365).

       4.     State Agency Consultants’ Opinions

       In May 2917, acting as a state agency consultant, M. W. DiFonso, Psy.D., assessed

the severity of J.D.S.’ impairment based on a review of the record. She considered

whether his impairment met or functionally equaled Listing 112.11. She determined that

J.D.S. had less than marked limitations in acquiring and using information, attending and

completing tasks, and health and physical well-being. He had no limitations in the other

three domains. (Tr. 54-56). A second psychologist agreed in July 2017. (Tr. 63-65).

                                          Analysis

       Plaintiff first argues the ALJ failed to properly evaluate whether J.D.S. met the

criteria of Listing 112.11. She points out that the ALJ mentioned only one listing by

number, 112.14, but that listing does not apply to J.D.S.

       Listing 112.14 applies to Developmental Disorders in infants and toddlers, while

Listing 112.11 applies to Neurodevelopment Disorders in children aged 3 to 18. J.D.S. was

over the age of three when the ALJ issued is opinion, so Listing 112.14 does not apply to

his case.

       The Commissioner argues that the reference to Listing 112.14 was a clerical error

since it is evident that the ALJ was aware of J.D.S.’ age, and, in any event, it is clear that

the ALJ considered all applicable listings. Further, he argues, the ALJ relied on the state

agency consultants’ opinions, and they referenced Listing 112.11.

       The Commissioner’s arguments are correct, but they only go so far. As Plaintiff


                                              9
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 10 of 12 Page ID #534
argues, there is a more fundamental and pervasive problem with the ALJ’s analysis of

whether Plaintiff met or functionally equaled the severity of a listing: the ALJ failed to

consider all relevant evidence and relied on outdated state agency consultants’ opinions.

        The ALJ completely ignored the October 2018 IEP conference report. He noted

several times that J.D.S. “was only receiving education in a regular classroom with no

special instruction.” (Tr. 18, 20, 21). He cited to a form completed by the child’s

kindergarten teacher for this information, ignoring the fact that J.D.S. was placed in

special education instruction outside the regular classroom for 450 hours per week in

October of the second grade. Remarkably, the Commissioner commits the same error in

his brief. See Doc. 29, p. 15.

        The ALJ ignored other information as well. He ignored the numerous behavioral

reports by teachers detailing J.D.S.’s inappropriate interactions with other children: he

was “hands-on” to others, hurt other kids at recess, jumped on others’ backs, pushed,

spit, and cut in line at recess, called people names, and laughed at others when they made

mistakes. (Tr. 245-255). He failed to note that J.D.S. was graded at the lowest level in all

four quarters of first grade in “works and plays cooperatively.” Further, the October 2018

conference report states that his teachers found that he needed constant redirection, even

in a small group; was attention-seeking; and, in social situations, when not under direct

adult supervision, he “often shows a lack of self-regulation and self-control.” (Tr. 422-

430).

        While the ALJ need not discuss every piece of evidence in the record, the ALJ may

not ignore an entire line of evidence that is contrary to his findings. “The ALJ simply


                                            10
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 11 of 12 Page ID #535
cannot recite only the evidence that is supportive of her ultimate conclusion without

acknowledging and addressing the significant contrary evidence in the record.” Moore v.

Colvin, 743 F.3d 1118, 1124 (7th Cir. 2014). That is what the ALJ did here.

       The ALJ’s decision is not saved by his reliance on the state agency consultants’

opinions because they reviewed the record long before the October 2018 conference. The

consultants repeatedly cited to the 5665 teacher questionnaire, which was the brief form

completed by the kindergarten teacher. (Tr. 55, 64-65). In addition, they did not see Dr.

Bay’s office note from December 2017 or the psychiatrist’s office note from February 2018.

This later evidence reflected significant developments, making the consultants’ opinions

outdated. Reliance on the opinions was error. Moreno v. Berryhill, 882 F.3d 722, 728 (7th

Cir. 2018), as amended on reh'g (Apr. 13, 2018).

       An ALJ’s decision must be supported by substantial evidence, and the ALJ’s

discussion of the evidence must be sufficient to “provide a ‘logical bridge’ between the

evidence and his conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009) (internal

citations omitted). The Court must conclude that the ALJ failed to build the requisite

logical bridge here. Remand is required where, as here, the decision “lacks evidentiary

support or is so poorly articulated as to prevent meaningful review.” Kastner v. Astrue,

697 F.3d 642, 646 (7th Cir. 2012).

       This Memorandum and Order should not be construed as an indication that the

Court believes that J.D.S. was disabled during the relevant period, or that he should be

awarded benefits. On the contrary, the Court has not formed any opinions in that regard

and leaves those issues to be determined by the Commissioner after further proceedings.


                                            11
Case 3:20-cv-00176-MAB Document 30 Filed 10/14/20 Page 12 of 12 Page ID #536
                            Conclusion

      The Commissioner’s final decision denying Plaintiff’s application for disability

benefits is REVERSED and REMANDED to the Commissioner for rehearing and

reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of Plaintiff.

      IT IS SO ORDERED.

      DATE: October 14, 2020.



                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                           12
